                    IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF VIRGINIA
                                     Richmond Division


RANDY T. 3TH0MAS,

                      Plaintiff,

                                                    Case No. 3:19-cv-00162-HEH


PETERSBURG UTILITY LINES
WATER DEPT., et al.

                      Defendants.


                                MEMORANDUM OPINION
                        (Granting Defendants' Motion to Dismiss)

        This matter is before the Court on Defendants''—^Petersburg Utility Lines Water

Department("Petersburg Water Dept."), Kimberly Robertson, Anthony Williams, Jim

Reed, and Sergeant Hall("Defendants")—^Motion to Dismiss for Failure to State a Claim

(the "Motion"), filed on July 1, 2019(ECF No. 15). Randy 3Thomas("Plaintiff) filed

the Complaint,pro se, on May 29, 2019, alleging that he was wrongfully terminated from

his employment at Petersburg Water Dept.(ECF No. 4). In their Motion, Defendants

contend that Plaintiff fails to state a claim upon which relief can be granted, and that

Petersburg Water Dept. is an improper party. In response. Plaintiff reasserts that he was

wrongfully fired, but provides no further supporting facts. For the reasons stated herein.

Defendants' Motion will be granted.




'Defendants Elsie Jarmon and Steve Stanson were not served with process. Because more than
90 days have passed since Plaintiffs filing ofthe Complaint, the time for service has elapsed as
to these Defendants. Fed. R. Civ. P. 4(m).
                                         L FACTS


       Plaintiff alleges he sustained a severe injury to his back, requiring a doctor's care

from January to April 2017(EOF No.4 at 7, 9). Plaintiff further alleges that his

constitutional rights "were broken" when he was fired from his Job in March 2017 while

under a doctor's care, in violation ofthe Family and Medical Leave Act("FMLA"). {Id.

at 8.) Plaintiff asserts he had "the right documents from F.M.L.A. and [his] doctor" to

qualify for FMLA protections. {Id. at 6.) Plaintiff alleges that he was fired from his job

at Petersburg Water Dept. following a two-to-one vote against him by a "panel board."

{Id.) Notably, it is unclear from the Complaint whether Plaintiff was allegedly denied

FMLA leave and subsequently fired, or whether he allegedly took leave and was

terminated in retaliation. It is also unclear which ofthe six named Defendants were on

the board, or ifthe panel's meeting directly caused Plaintiffs termination or otherwise

interfered with his FMLA rights.

                              11. STANDARD OF REVIEW


       "A motion to dismiss under Rule 12(b)(6) tests the sufficiency of a complaint;

importantly, it does not resolve contests surrounding the facts, the merits of a claim, or

the applicability of defenses." Republican Party ofN.C. v. Martin, 980 F.2d 943,952

(4th Cir. 1992)(citation omitted). The Federal Rules of Civil Procedure "require[] only

'a short and plain statement of the claim showing that the pleader is entitled to relief,' in

order to 'give the defendant fair notice of what the ... claim is and the grounds upon

which it rests.'" Bell Atl Corp. v. Twombly, 550 U.S. 544, 555 (2007)(quoting Conley v.

Gibson, 355 U.S. 41,47(1957)). A complaint need not assert "detailed factual
allegations," but must contain "more than labels and conclusions" or a "formulaic

recitation of the elements of a cause of action." Id.(citations omitted). Thus, the

"[f]actual allegations must be enough to raise a right to relief above the speculative

level," to one that is "plausible on its face" rather than merely "conceivable." Id. at 555,

570.


       "A claim has facial plausibility when the plaintiff pleads factual content that

allows the court to draw the reasonable inference that the defendant is liable for the

misconduct alleged." Ashcroft v. Iqbal, 556 U.S. 662,678(2009)(citing Twombly, 550

U.S. at 556). In considering such a motion, a plaintiffs well-pleaded allegations are

taken as true, and the complaint is viewed in the light most favorable to the plaintiff.

T.G. Slater & Son, Inc. v. Donald P. & Patricia A. Brennan, LLC,385 F.3d 836, 841 (4th

Cir. 2004)(citation omitted). Legal conclusions enjoy no such deference. Iqbal, 556

U.S. at 678.


       Additionally,pro se complaints are afforded a liberal construction. Laber v.

Harvey, 438 F.3d 404,413 n.3 (4th Cir. 2006). The Court, however, need not attempt "to

discern the unexpressed intent of the plaintiff." Id. Nor does the requirement of liberal

construction excuse a clear failure in the pleading to allege a federally cognizable claim.

See Weller v. Dep't ofSoc. Servs., 901 F.2d 387, 390-91 (4th Cir. 1990). As the Fourth

Circuit articulated in Beaudett v. City ofHampton,"[tjhough [pro se] litigants cannot, of

course, be expected to frame legal issues with the clarity and precision ideally evident in

the work of those trained in law, neither can district courts be required to conjure up and

decide issues never fairly presented to them. 775 F.2d 1274, 1276 (4th Cir. 1985).
                                   III. DISCUSSION


      In their Motion, Defendants raise two objections to Plaintiffs Complaint. First,

Defendants claim that Petersburg Water Dept. is not a proper defendant. Second, even if

all ofthe parties are properly named. Defendants assert that Plaintiff does not allege

sufficient facts to state a claim under the FMLA.


      Petersburg Water Dept. is an improper party because it is a subdivision ofthe

Petersburg municipality. Under Fed. R. Civ. P. 17(b), state law determines whether a

governmental body may be sued in federal court. "In Virginia, departments of municipal

governments are not capable of being sued in their own names." Allmond v. Sec. 8Dep%

No. 03-894-A, 2003 U.S. Dist. LEXIS 28728, at *5(E.D. Va. Sept. 25, 2003);5ee also

Hearn v. Hudson, 549 F. Supp. 949,952 n.l (W.D. Va. 1982)("The capacity of a

governmental unit to be sued in federal court is to be determined by reference to state

law."). This rule has been applied to a diverse range of municipal departments in

Virginia. See, e.g., Allmond,2003 U.S. Dist. LEXIS 28728, at *5-6(Department of

Housing and Community Development); Davis v. City ofPortsmouth, 579 F. Supp. 1205,

1210(E.D. Va. 1983)(Department of Economic Development, and Planning

Commission); Hearn, 549 F. Supp. at 952 n.l (Police Department).

       Like the departments at issue m Allmond, Davis, and Hearn,Petersburg Water

Dept. is, by all measures, not an entity separate from the City ofPetersburg. Thus,

Petersburg Water Dept. cannot be sued in its own name and is an improper party named

in Plaintiffs Complaint.
       Notably, in Virginia,"[e]very locality may ... be sued in its own name in relation

to all matters connected with its duties." Va. Code Ann. § 15.2-1404. While the

Complaint incorrectly names Petersburg Water Dept., it is plausible that Plaintiff named

the additional Defendant, Anthony Williams, Petersburg City Attorney, with the intent of

serving process on the City ofPetersburg. Va. Code Ann. § 8.01-300. This does not,

however, cure the original error of naming Petersburg Water Dept. as a party, particularly

because Plaintiff has failed to name the City ofPetersburg as a Defendant.

       Furthermore, Plaintiff does not allege facts sufficient to support a cognizable claim

under the FMLA against Defendants. The FMLA creates two types of claims—

interference and retaliation. 29 U.S.C. § 2615(a)(l)-(a)(2); see Waag v. Sotera Def.

Sols., Inc., 857 F.3d 179, 186(4th Cir. 2017); Yashenko v. Harrah'sNC Casino Co.,446

F.3d 541, 546(4th Cir. 2006). The FMLA allows employees to take twelve workweeks

of leave during a twelve-month period "[bjecause of a serious health condition that

makes the employee unable to perform the functions of the position ofsuch employee."

§ 2612(a)(1)(D).

       However, the Complaint fails to allege sufficient facts of how Plaintiffs rights

were infringed by the various Defendants. It is unclear which claim under the FMLA—

interference or retaliation—^Plaintiff is alleging a violation of his rights. However, even

liberally construing the Complaint, the Court cannot reach facial plausibility for either

type of claim.

       First, in order to prevail on an FMLA interference claim. Plaintiff must establish

that "(1) he [was] entitled to an FMLA benefit;(2) his employer interfered with the
provision ofthat benefit; and (3)that interference caused harm." Adams v. Anne Arundel

Cty. Pub. Sch., 789 F.3d 422,427(4th Cir. 2015); see also Crawford v. Newport News

Indus. Corp., No. 4:14cvl30, 2018 U.S. Dist. LEXIS 98939, at *83(E.D. Va. June 11,

2018); Ainsworth v. London Cty. Sch. Bd., 851 F. Supp. 2d 963, 975(E.D. Va. 2012).

Defendants argue that Plaintiffs descriptions of his alleged injury and dismissal are too

vague to establish these elements.

       Reading the Complaint in the light most favorable to Plaintiff, it is plausible

Plaintiff was at least entitled to an FMLA benefit. Under the statute, conditions requiring

"continuing treatment by a healthcare provider" are sufficient for entitlement to the

FMLA benefits. § 2611(11)(B); Osborne v. Suminoe Textile ofAm. Corp., No. 7:13-11-

TMC-KFM,2014 U.S. Dist. LEXIS 104700, at *11-15 (D.S.C. June 2, 2014). Plaintiff

alleges he sustained an injury to his back and that he is unable to "do what[he] used

[to]."(ECF No.4 at 9). The injury was allegedly severe enough to require a doctor's care

for three months, and Plaintiff allegedly has "the right documents from F.M.L.A. and

[his] doctor." {Id. at 6-7.)

       However, Plaintiff has failed to establish the remaining two elements of an FMLA

interference claim. The Complaint is unclear as to whether Plaintiff notified his

employer of an intent to take leave, actually took or was denied leave, or otherwise had

his FMLA benefits denied or interfered with by his employer, if Plaintiff was indeed

entitled to it. The Complaint also fails to allege sufficient facts as to whether the alleged

harm Plaintiff suffered was caused by any interference with Plaintiffs FMLA benefits by

his employer.
        Alternatively, to establish a claim of retaliation under the FMLA,Plaintiff would

have to show the following: "[(!)] that he engaged in protected activity,[(2)] that the

employer took adverse action against him, and [(3)] that the adverse action was causally

connected to the plaintiffs protected activity." Yashenko,446 F.3d at 551 (quoting Cline

V. Wal-Mart Stores,Inc., 144 F.3d 294, 301 (4th Cir. 1998)). If the adverse action (here.

Plaintiffs alleged dismissal) occurred in temporal proximity to the protected FMLA

activity, the third element is sufficiently established. Payne v. Fairfax Cty., No.

I:05cvl446(JCC),2006 U.S. Dist. LEXIS 79725, at *13-14(E.D. Va. Nov. 1,2006)

(citing Williams v. Cerberonics, Inc., 871 F.2d 452,457 (4th Cir. 1989)). However,the

facts provided in the Complaint do not establish that Plaintiff took leave or engaged in

other protected activity. Furthermore, Plaintiff fails to allege that his dismissal was

causally connected to any protected actions.

        The Court cannot rely on conjecture as to which theory Plaintiff wishes to

pursue—interference or retaliation.^ However, even liberally construing the Complaint,



^ Courts in this Circuit are split as to whether public employees can be sued in their individual
capacity as employers under the FMLA. See Ainsworth, 851 F. Supp. 2d at 972,974—75
("[PJublic employees may be sued in their individual capacities for alleged violations of the
FMLA."); Miller v. Cty. OfRockingham, No. 5:06cv53, 2007 U.S. Dist. LEXIS 23714, at *14
(W.D. Va. Mar. 30,2007)("[T]he Court concludes that the FMLA's individual liability
provision does not extend to employees of public agencies."). The courts that have allowed
these suits though have required allegations that these defendants "act directly or indirectly in the
interests of their employer" and have sufficient control over the plaintiffs employment—such as
exercising hiring and firing authority. See, e.g., Ainsworth, 851 F. Supp. 2d at 972, 974.
       Notably, under either theory, the facts in the Complaint do not establish what role
Defendants played in Plaintiffs dismissal, which of the named Defendants were directly
responsible for his firing, or how Defendants were otherwise liable for his FMLA claim.
However, because Plaintiff has otherwise failed to state a claim, this Court need not now decide
whether the named individual Defendants here may be subject to suit under the FMLA.
neither theory is supported beyond a speculative level. As the Complaint lacks sufficient

factual allegations to assess Plaintiffs FMLA claim, it will be dismissed for failure to

state a claim under Fed R. Civ. P. 12(b)(6).

                                   IV. CONCLUSION


       For these reasons, the Motion to Dismiss(ECF No. 15) will be granted, and

Plaintiffs Complaint will be dismissed without prejudice. Plaintiff is free to amplify the

factual and legal bases upon which his claim rests and then refile with this Court.

       An appropriate Order will accompany this Memorandum Opinion.



                                                                       /s/
                                                         Henry E. Hudson
                                                        Senior United States District Judge

DateT^g*^.
Richmond, Virginia
